WOLF, Judge.
The former husband appeals from a final judgment of dissolution of marriage. He raises one issue on appeal which has merit and requires us to remand to the trial court for further findings and reconsideration. We are unable to determine from the record how the amounts of child support and arrearage were calculated and whether these amounts constituted a departure from the child support guidelines. Under these circumstances, it is impossible to conduct adequate appellate review. See Hooper v. Hooper, 681 So.2d 833 (Fla. 1st DCA 1996). We, therefore, reverse and remand for further proceedings on the issue of child support and arrearage. In all other respects, the order of dissolution is affirmed.
JOANOS and VAN NORTWICK, JJ., concur.